Case 1:17-cr-00083-LMB Document 219 Filed 03/24/20 Page 1 of 2 PageID# 1081



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

UNITED STATES OF AMERICA

v.                                                                   Crim. No: 1:17cr83
                                                                     Hon. Leonie M. Brinkema

CHRISTOPER SANTOS ESPINOZA,

Defendant.

                           DEFENDANT’S UNOPPOSED MOTION
                              TO CONTINUE SENTENCING

       Defendant Christopher Santos Espinoza, by and through his undersigned counsel,

respectfully moves this Court for a continuance of the defendant's sentencing hearing, currently

scheduled for March 27, 2020. In support of this motion, the parties represent: as result the

current world wide pandemic caused by the Covid-19 virus, on March 16, 2020, the United

States District Court for the Eastern District of Virginia entered an Court Order “continuing all

civil and criminal hearing, conferences, and other live proceedings” until the end of March 2020.

Given the ongoing nature of the current emergency, it does not appear likely to the defense that

this Honorable Court will resume normal court proceedings until at least sometime in mid-April.

Accordingly, the defense requests a continuance of the currently scheduled sentencing. The

Government does not oppose the continuance and after consultation among the parties and with

chambers, the defense suggests a continued sentencing date of April 24, 2020.
Case 1:17-cr-00083-LMB Document 219 Filed 03/24/20 Page 2 of 2 PageID# 1082




                                                   Respectfully submitted,

                                                   Office of Elita C. Amato

                                                          /s/
                                                   __________________
                                                   Elita C. Amato
                                                   Va Bar No. 75827
                                                   2111 Wilson Blvd.,
                                                   8th Floor Arlington,
                                                   VA 22201
                                                   703.522.5900

                                 CERTIFICATE OF SERVICE

     I hereby certify that this pleading was filed on this 24th day of March, 2020, through the
CM/ECF system thereby notifying all parties in this matter.



                                                          /s/
                                                   ______________________
                                                   Elita C. Amato
